 



Exhibit 10.31
THIRD AMENDMENT DATED JULY 31, 2007
TO
OPTIONAL ADVANCE DEMAND GRID NOTE
     This Third Amendment dated as of July 31, 2007 amends the Optional Advance
Demand Grid Note dated August 3, 2004, made by MKS Instruments, Inc. and MKS
Japan, Inc. in favor of HSBC Bank USA, National Association, as amended by the
First Amendment, dated July 29, 2005 and the Second Amendment, dated July 31,
2006 (the “Note”). Terms defined in the Note shall have the same meanings in
this Amendment.

  1.   The date of “July 31, 2007”, wherever it appears in the Note, is hereby
deleted and replaced with: “July 31, 2008”. After July 31, 2008, the termination
date of “July 31, 2008” (and any subsequent termination date), wherever it
appears in the note, shall be deleted and replaced by such later date as may be
agreed to in writing by the Bank and the Borrower as the new termination date of
the Note.     2.   The definition of Adjusted LIBOR Rate is changed to: the
LIBOR Rate plus .75%     3.   Eliminate requirement “(iii) management prepared
financial forecasts for each fiscal year” as noted on page 4 of the Optional
Advance Demand Grid Note.     4.   Except as amended hereby, the Note remains
unchanged and in full force and effect.

                MKS INSTRUMENTS, INC.     HSBC BANK USA, NATIONAL ASSOCIATION  
           
 
             
By:
Name:
  /s/ Joseph M. Tocci
 
Joseph M. Tocci     By:
Name: /s/ Elise M. Russo
 
 Elise M. Russo  
Title:
  Treasurer     Title: FVP  
 
              MKS JAPAN, INC.          
 
             
By:
  /s/ Ronald C. Weigner          
 
             
Name:
  Ronald Weigner
Director          

